DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges receipt of the reply filed 12/14/2020, in response to the restriction requirement mailed 10/13/2020.
Claims 28-38 are pending.  Claims 30-38 have been withdrawn from further prosecution for the reasons set forth below.  
Claims 28 and 29 are being examined on the merits in this office action. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 28-33) in the reply filed on 12/14/2020 is acknowledged.
Claims 34-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/14/2020.
Examiner acknowledges Applicants election of D-Arg-2'6'-Dmt-Lys-Phe-NH2 (peptide species), and cardiomyopathy (disease/disorder species) in the reply filed on 12/14/2020.  Claims 28 and 29 read on the elected species. 
Claims 30-33 are withdrawn from further consideration as being drawn to a nonelected species.  Election was made without traverse in the reply filed on 12/14/2020.
Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See Ex. 66 at para. [0774], and Ex. 67 at para. [0778].  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

The use of the trademarks TWEEN-20® and TWEEN-80® have been noted in this application at paragraphs [0298] and [0571] of the specification. They should be capitalized wherever they appear and be accompanied by the generic terminology.
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claim 29 is objected to because of the following informalities:  

The claim recites “oxidative damage” but does not correlate this with any particular cell, organ, or any other part of the body.  Claim 29 should be amended to further clarify “oxidative damage” and how it relates to a disease or condition. 
  Appropriate correction is required.

Improper Markush
Claims 28 and 29 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
The Markush grouping of peptides recited in claim 28 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity (e.g., shared peptide backbone structure) and a common use for the following reasons: The recited peptides have different amino acid sequences and tertiary structures.  There is no evidence within the specification or the prior art of a common structural element that relates to a common function, much less capability in treating all of the diseases that fall within the instant claim scope.  The peptides are claimed to be aromatic-cationic peptides.  However, there is no evidence of a common shared tertiary structure amongst the recited peptides that relates to the recited function of treatment and prevention of mitochondrial dysfunction, or disease or condition characterized by mitochondrial dysfunction.  Accordingly, the recited peptides are deemed to constitute an improper Markush group.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).
Claim 29 is rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The complications claimed do not share a common mechanics, common organs, and common patient population. For example, diabetes, hypoxia, cataracts, arthritis, and acute or chronic renal injury due to exposure to nephrotic agents and/or radiocontrast dyes do not share a common organ, common symptoms, common patient population, and common end points. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 “[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’” Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman [230 USPQ 546, 547 (BdPatAppInt 1986)]. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5)  the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredict-ability of the art, and (8) the breadth of the claims.

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
	Breadth of the Claims
	The invention is drawn to treating or preventing mitochondrial dysfunction, or disease or condition characterized by mitochondrial dysfunction, in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a composition comprising the mitochondrial penetrating peptide (MPP) Cha-Arg-Cha-Lys-NH2 alone or in combination with one or more aromatic-cationic peptides set forth a Markush grouping in claim 28 and further comprising one or more additional active agents the recited categories.  
	The scope of diseases and disorders that fall within the claim scope is extremely broad.  Dependent claim 29 is drawn to a neurological or neurodegenerative disease or condition, ischemia, reperfusion, hypoxia, atherosclerosis, ureteral obstruction, diabetes, complications of diabetes, arthritis, liver damage, insulin resistance, diabetic nephropathy, acute renal injury, chronic renal injury, acute or chronic renal injury due to exposure to nephrotoxic agents and/or radiocontrast dyes, hypertension, metabolic syndrome, an ophthalmic disease or condition such as dry eye, diabetic retinopathy, cataracts, retinitis pigmentosa, glaucoma, macular degeneration, choroidal neovascularization, retinal degeneration, oxygen-induced retinopathy, cardiomyopathy, ischemic heart disease, heart failure, hypertensive cardiomyopathy, vessel occlusion, vessel occlusion injury, myocardial infarction, coronary artery disease, oxidative damage.
State of the Prior Art
The following is a selection of the recited diseases for purposes of illustrating the variety of treatment and disorders. This is not intended to be a comprehensive listing.
Mitochondrial diseases (Cleveland clinic, accessed 3/23/2021, at URL my.clevelandclinic.org/health/diseases/15612-mitochondrial-diseases) teach that mitochondrial diseases are long-term, genetic, often inherited disorders that occur when mitochondria fail to produce enough energy for the body to function properly.  Mitochondrial diseases can be present at birth, but can also occur at any age (p. 2).  Mitochondrial diseases can affect almost any part of the body, including the cells of the brain, nerves, muscles, kidneys, heart, liver, eyes, ears or pancreas.  Id.  Mitochondrial dysfunction occurs when the mitochondria don't work as well as they should due to another disease or condition. Many conditions can lead to secondary mitochondrial dysfunction and affect other diseases, including Alzheimer’s disease, muscular dystrophy, Lou Gehrig’s disease, diabetes and cancer. Individuals with secondary mitochondrial dysfunction don't have primary genetic mitochondrial disease and don't need to be concerned about the ongoing development or worsening of symptoms (p. 3).  Because mitochondrial diseases affect so many different organs and tissues of the body, and patients have so many different symptoms, mitochondrial diseases can be difficult to diagnose. There is no single laboratory or diagnostic test that can confirm the diagnosis of a mitochondrial disease. This is why referral to a medical facility with physicians who specialize in these diseases is critical to making the diagnosis (p. 6).  There are no cures for mitochondrial diseases, but treatment can help reduce symptoms or slow the decline in health (p. 7).  Treatment varies from patient to patient and depends on the specific mitochondrial disease diagnosed and its severity. However, there's no way to predict a patient’s response to treatment or predict how the disease will affect that person in the long run. No two people will respond to the same treatment in the same way, even if they have the same disease (pp. 7-8).
Generally, the state of the art for the treatment of neurodegenerative diseases is fraught with problems. Although various treatments alleviate the symptoms of neurodegenerative diseases, none of them prevent or halt the neurodegenerative process. With respect to Parkinson's disease and Huntington’s disease, it is well known in the art that they are generally untreatable. For example, the art teaches that Parkinson's cannot be slowed, stopped or prevented. With respect to neuroprotective means of treating the disease, the reference of Korczyn et al. (Drugs 62:775-786 (2002)) teach that the “pathological mechanisms underlying disease [Parkinson's, Alzheimer's and ALS], such as apoptosis and oxidative stress are not yet understood and are subject to intensive research." Stoessl et al. states that for Parkinson’s disease “[t]o date, there has been no convincing evidence that any of the multitude of approaches suggested has had any effect on the underlying progression of PD." (p. 428). Furthermore, it is known in the art that, although there is effective symptomatic treatment for PD, there is no proven preventative or regenerative therapy.
In the example of Huntington’s disease, Margolis (Clin. Chem. 49:1726-32 (2003)) teach that Huntington disease is a rare progressive disease in which the lack of effective treatment, the unstable nature of mutations, the existence of disorders with the same clinical presentation all complicate diagnostic testing.
Brain Res. Bull 46:281-309 (1998)) states transient cerebral ischemia produces an irreversible neuronal death that is still not fully understood (p. 287). 
With regard to Multiple Sclerosis, another neurological disorder, although there have been substantial progress reported in the scientific literature about the multiple etiologies of multiple sclerosis, including genetic makeup and environmental factors, multiple sclerosis remains a “difficult disease for which solutions seem attainable yet remain elusive” (Compston et al., The Lancet 359:1221-1231 (2002) at p. 1221, para. 1 and p. 1224, para. 6 – p. 1225, para. 2).  See also p. 1226-1228 discussing the various treatments of MS with β-interferons and synthetic amino acid polypeptides, corticosteroids, etc.
Cornier et al. (Endo. Rev. 29:777-822 (2008)) is a review article discussing metabolic syndrome.  Metabolic syndrome (MetS) is a clustering of components that reflect over-nutrition, sedentary lifestyles, and resultant excess adiposity. The MetS includes the clustering of abdominal obesity, insulin resistance, dyslipidemia, and elevated blood pressure and is associated with other comorbidities including the prothrombotic state, proinflammatory state, nonalcoholic fatty liver disease, and reproductive disorders (abstract).  MetS is not a single disease.  Id.  Treatment of MetS involves lifestyle modification (diet, exercise) and treatment for underlying/associated conditions, e.g., diabetes, weight loss, high blood pressure, dyslipidemia, (pp. 797-803).
Rheumatoid arthritis (RA; accessed 10/24/2017 at URL merckmanuals.com/professional/musculoskeletal-and-connective-tissue-disorders (pp. 1-26) is a chronic systemic autoimmune disease that primarily involves the joints Id.  Treatment of RA involves supportive measures (nutrition, rest, analgesics), drugs that modify disease progression (e.g., TNF-alpha antagonists, IL-1 receptor antagonists, IL-6 blockers, B-cell depleters, T-cell costimulatory molecules, and Janus kinase (JAK) inhibitors, and corticosteroids), and surgery (pp. 14-25).
In regards to “preventing diabetes”, it is well known in the art that Type 1 and gestational diabetes cannot be prevented (United Health Care; Diabetes, available at URL uhc.com/source4women/health_topics/diabetes/relatedinformation/d0f0417b073bf110VgnVCM1000002f10b10a____.htm). Type 1 diabetes is believed to be an autoimmune disease in which body's immune system attacks the cells in the pancreas that produce insulin, and a predisposition to develop type 1 diabetes may run in families, but genetic causes (a positive family history) is much more common for type 2 diabetes (eMedicine Health available at URL onhealth.com/diabetes_health/page3.htm#diabetes_causes). Environmental factors, including common unavoidable viral infections, may also contribute. Type 1 diabetes is most common in people of non-Hispanic, Northern European descent (especially Finland and Sardinia), followed by African Americans, and Hispanic Americans (eMedicine).  
As to type 2 diabetes, the best way to prevent it  is to make these healthy lifestyle changes: Maintain a healthy weight;  Eat lots of whole grains, fruits, vegetables and low-
Thus, it is well known that Type I diabetes is not preventable and caused by a variety of genetics and other factors.  Type II diabetes can be avoided, but there is no known way to prevent Type 2 diabetes in all cases either. 
Cardiovascular disease is an umbrella term which includes a large collection of diseases, e.g., but not limited to, atherosclerosis, coronary heart disease, hypertension, thrombosis, hypertrophic cardiomyopathy, and cardiac arrhythmias (see generally Nabel et al. (N. Eng. J. Med. 349:60-72 (2003)).  Some of the diseases are related to cholesterol levels, while others are completely unrelated to cholesterol.  Id.  Additionally, others diseases have a genetic component as the basis of disease development (Tables 1-3). 
Emerson et al. (Biodrugs 21:245-257 (2007)) is a review article that discusses various treatments for diabetic macular edema and choroidal neovascularization (CNV) 
Hartong et al. (Lancet 368:1795-1809 (2006)) teaches that retinitis pigmentosa is the term given to a set of hereditary retinal diseases that feature degeneration of rod and cone photoreceptors (p. 1795, para. 1).  Measures of retinal function, such as the electroretinogram, show that photoreceptor function is diminished generally many years before symptomatic night blindness, visual-field scotomas, or decreased visual acuity arise (abstract).  More than 45 genes for retinitis pigmentosa have been identified.  Id.  Treatments include vitamin A and/or vitamin E and reduction in exposure to light (pp. 1800-1801).  Further treatment approaches include1) gene-specific approaches; 2) interventions in secondary biochemical pathways that could benefit groups of patients with various gene defects; 3) transplantation to replace lost retinal tissue; and 4) implanted electrical devices (p. 1802, para. 3- p. 1803, para. 3).
Relative Skill of those in the Art
	The relative skill of those in the art is high.
The Nature of the Invention and Predictability of the Art
The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
Applicant’s activity is based on the determination of predicting patients who are susceptible to developing mitochondrial dysfunction or a disease or condition characterized by mitochondrial dysfunction.  In order to predict, the skilled artisan must further be able to identify the timing of the occurrence of mitochondrial dysfunction as well as the dosage and dosing regimen for administration of the recited peptides.
Amount of Direction or Guidance Given
That provided is very limited.  There is no in vitro or in vivo data.  There is no actual treatment of any disorder provided in the examples. Thus, there is no specific direction or guidance regarding a regimen or dosage effective to specifically treat all of the diseases that fall within the instant claim scope.
The specification states “the term ‘treatment’ is used herein in its broadest sense and refers to use of one or more peptides for a partial or complete cure” (para. [0086]).  
The specification states “the term "prevention" is used herein in its broadest sense and refers to a prophylactic use which completely or partially prevents” (para. [0087]).

	Synergism is referred to throughout the specification, including a definition of a "synergistic therapeutic effect" refers to a greater-than-additive therapeutic effect which is produced by a combination of two therapeutic agents, and which exceeds that which would otherwise result from individual administration of either therapeutic agent alone.  It is anticipated that treatment with the MPP along with the aromatic-cationic peptide will show a synergistic effect (Examples).  However, no actual guidance demonstrates that the claimed MPP and a recited aromatic-cationic peptide is known either a priori or via examples/experiments conducted in the specification to act synergistically to treat or prevent mitochondrial dysfunction, or disease or condition characterized by mitochondrial dysfunction. 
	The specification has not provided guidance in the way of a disclosure of how to identify patients that need protection against mitochondrial dysfunction, much less a disease or disorder characterized by mitochondrial dysfunction, as well as the dosage and specific dosing regimen for administering the claimed peptides in order to “prevent”.  
Presence/Absence of Working Examples
	The specification sets forth 76 examples.  None of the examples actually reduced to practice the MPP Cha-Arg-Cha-Lys-NH2 alone, much less in combination with it recited cationic-aromatic peptide.  Instead, each of the examples indicates “this 
	As to synergism, the Examples are only prophetic in nature, expecting that combination with one or more additional therapeutic agents will be synergistic. No data is presented that demonstrates the MPP and one or more recited cationic aromatic peptides are synergistic.
Quantity of Experimentation Necessary
	The Examples for human treatment and prevention are prophetic in nature.	As set forth above, the synergism as claimed is not a predictable process. No examples show that synergism is present between the MPP Cha-Arg-Cha-Lys-NH2 and any of the recited aromatic-cationic peptides. The skilled artisan is left with a “test and see” approach to determine presence of an unpredictable process. This is further compounded with claims to genera of recited peptides which do not share a common core sequence/peptide backbone.
	It is further noted that prevent means to completely stop a condition from occurring. Given the instant guidance, one of ordinary skill in the art could not reasonably predict that administration of the recited peptides would be useful in preventing the multiple diseases and disorders with varying etiologies that fall within the instant claim scope.  Prevention is not a relative term, it is total.
	Since it is uncertain as to the identity of the patient population(s) who are susceptible to developing mitochondrial dysfunction, the timing of occurrence of mitochondrial dysfunction, as well as the dosage and dosing regimen of the recited peptides (and peptide combinations thereof) that would be necessary in order to treat 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 29 recites the limitation "complications of diabetes". This is a relative term which renders the claim indefinite.  The term "complications of diabetes" is not defined 
Regarding claim 29, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation “vessel occlusion”, and the claim also recites “vessel occlusion injury” which is the narrower statement of the range/limitation. 
The claim recites the broad recitation “cardiomyopathy”, the claim also recites “hypertensive cardiomyopathy” which is the narrower statement of the range/limitation.  The claim recites the broad limitation “ophthalmic disease or condition”, the claim also recites diabetic retinopathy, dry eye, cataracts, retinitis pigmentosa, glaucoma, macular degeneration, choroidal neovascularization, retinal degeneration, and oxygen-induced retinopathy which are the narrower statements of the range/limitation.  
The claim recites the broad recitation “retinal degeneration”, the claim also recites macular degeneration and retinitis pigmentosa which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Relevant art
Kelley et al. (WO 2011/150493 A1- cited in the IDS filed 8/28/2019) teach a composition comprising a mitochondrial penetrating peptide (MPP) (e.g., abstract, p. 2, ll. 4-9).  Specific MPPs are found on Table 3, including SEQ ID NO:3 (Fx-R-Fx-K), wherein Fx in cyclohexylalanine (Cha-Arg-Cha-K).  Kelley et al. teach that the MPPs may include D-stereoisomers, and terminal modifications such as amide termini (e.g., Cha-Arg-Cha-Lys-NH2). 

Wilson et al. (WO 2011/116007 A1- cited in the IDS filed 8/28/2019) teach compositions and methods for preventing or treating an ischemia-reperfusion injury, such as occurs during acute myocardial infarction and organ transplant in a mammalian subject. The methods comprise administering to the subject an effective amount of an aromatic-cationic peptide or a pharmaceutically acceptable salt thereof, and one or more additional active agents such as cyclosporine (abstract).  The compositions include one or more aromatic-cationic peptides or pharmaceutically acceptable salts thereof (e.g., para. [0003]).  Aromatic-cationic peptides are found in paras. [0003], [0082], and Tables 5-6.  Specific peptides include Tyr-D-Arg-Phe-Lys-NH2; 2',6'-Dmt-D-Arg-Phe-Lys-NH2; Phe-D-Arg-Phe-Lys-NH2; 2',6'-Dmp-D-Arg-Phe-Lys-NH2; and D-Arg-2',6'-Dmt-Lys-Phe-NH2 (e.g., para. [0003]).  

Szeto et al. (U.S. 2011/0082084), as evidenced by Dai et al. (J. Am. Coll. Cardiol. 58:73-82 (2011)).  Szeto et al. teach compositions and methods for treating 2 (e.g., para. [0015], [0053], [0105], claims 1-2).  The reference further indicates that administration of SS-31 stabilizes the expression levels of PGC1, NFR-1 and Tfam as compared to a patient (mouse model of heart failure) not administered SS-31 (Fig. 5B; Ex. 1).  Examiner expressly notes that angiotensin-II (Ang II) was administered to the mouse for the purpose of inducing cardiomyopathy in the mouse model of heart failure.  As evidenced by Dai et al., Ang II induces LVH, cardiac fibrosis, and diastolic dysfunction.  At the molecular level, Ang II binds to the angiotensin receptor-1 (ATR1), a guanine nucleotide-binding protein type q alpha subunit (Gαq)-coupled receptor, then stimulates nicotinamide adenine dinucleotide phosphate (NADPH) oxidases to produce reactive oxygen species (ROS) (p. 73).  ROS generated by NADPH oxidase was shown to stimulate mitochondrial ROS production and induce mitochondrial dysfunction.  Id.  Ang II induces mitochondrial ROS in cardiomyocytes and scavenging mitochondrial ROS by a mitochondrial-targeted antioxidant peptide (SS-31) is beneficial in the setting of hypertensive cardiomyopathy (pp. 78-81).

Conclusion
No claims are allowed.
Claims 28-38 are pending.  Claims 30-38 have been withdrawn.   Claims 28 and 29 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654